Title: To Benjamin Franklin from Jeremiah Peirce, 8 June 1779
From: Peirce, Jeremiah, Jr.
To: Franklin, Benjamin


Sir
Tenterden Jun 8thd 1779
I Beg Lef to eyequant your honnour with my Setuation at Present I am a french Presnour on Porrole at Tenterden I was first Leutannant of the Six Gun Cutter She was Called the alla Croushua from facomp Commanded by Capt Charles fequet Sir I will Inform your honnour how I Com on Bord of a french Cutter as I am an amarican and a Natef of the State of Rhodisland in and When I am at hom East Greenwich is my Dweling Place the twenty Six of may 1778 I Saelled from Boston In the Brigenteene Called the Angelaca of Sixteen Guns Commanded By Capt William Dennes I was a Prise Marster on Bord the Brigg the twenty Six of may we Saelled on a Cruse from Boston and we were only five Days on a Crouse befoure we Were taken by a twenty Eaight Gun freget Called the Andromeda from amarica Bound to England With Generel howe on Bord tha Set fire to the Brigg and Destroyed hir and Everething Belonging Except the men the Second of July we a Rived at Porth Smith the Six we were Sent to forten Prison the twenty first of July & if Im not mistake my Capt and the Capt of the alford fregget and Eaight men more maid there Escape out of forten Prison and all Got Clear the Six of September I and maney others made our Escape By Cuting a hole threw the flower and Diging under Ground there was five of ous that went to Gether we Stered about twenty miles Back in the Contry and then Stered to the East word til we Got about half ways to Dover then we Steared to Southword for the See Side there we traveld Severel Nights Back word and for words on the Be(?) See Side bef we Cold find a bote but at Last we found one Small Roe Bote and we Set of we were forty four hours before we Got to france we were fourteen Days from Prison before we Got to france I only Eat five meles of vittels In that time I met with a misforten to Lose my Shoes Giting out of the Prson when we a rived at france we ware taken up for Spice as thare was a English Cutter Site that moing. But Soon Cleard we a medetly Rote to your honnour and the next morning we Set out to travel we Got to fecomp that Day But It fetegue me So that i was not abel to Go no feuther and my Compney Left me and ther I agreed to Go one months Cruse In the french Cutter and now I am Prisonour agin It is very Bad for a Prisnour to have no money and I have none only what is a Louded to Prisnours tho have no money I have a Good frind Mr Viney I have a wife In East Greenwich and I have Ben a Long time from horn and as I have no frind In france I omble Beg the favour of your honnours to Get my Exchange I would taket It very kind If your honnour would take the troubel to Rite me a few Line wethe I Can be Exchanged or no for my Suteation at Present makes me very un happey and So No more But I Remain your honbel Servent
Jeremiah Peirce
To the honnourabel Doctor Franklen
 
Addressed: To / His Excellency / Dr Benjn: Franklin / Passy
Notation: Deirce Jeremiah 8d. June 1779—
